Citation Nr: 1048084	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-02 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for right foot degenerative arthritis with calcaneal 
spurs.

2.  Entitlement to an initial disability rating in excess of 10 
percent for left foot degenerative joint disease (DJD) with 
calcaneal spurs.

3.  Entitlement to an initial compensable disability rating for 
left foot plantar fasciitis.

4.  Entitlement to an initial disability rating in excess of 10 
percent for left knee degenerative joint disease (DJD).

5.  Entitlement to an initial compensable disability rating for 
degenerative joint disease (DJD) with myalgia of the mandibular 
joint.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2000 to August 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In her January 2007 VA Form 9, the Veteran requested a hearing 
before a Veterans Law Judge to be held at the RO (Travel Board 
hearing).  However, she withdrew the request in a March 2007 
statement.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, 
the Board finds that additional development of the evidence is 
required.

Initially, a review of the claims file reveals that no post-
service VA treatment records dated after November 2007 have been 
associated with the claims file.  In this regard, VA's duty to 
assist includes obtaining records of the Veteran's relevant VA 
medical treatment and from other agencies.  38 U.S.C.A. §§ 
5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged 
with constructive knowledge of evidence generated by VA).  
Because any treatment that the Veteran has received for the 
disabilities currently on appeal may be relevant to her claims 
for higher ratings, the AOJ should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them would 
be futile.  Thus, a remand is warranted to obtain these records.

Next, updated VA examinations are needed to determine the current 
nature, extent, and severity of the Veteran's feet, left knee, 
and mandibular joint disabilities.  A review of the claims file 
shows an unclear picture as to the current nature and severity of 
these disabilities.  

In this regard, VA examinations were provided in November 2005.  
Radiologic examinations of the feet and left knee showed minimal 
DJD and calcaneal spurs in the feet and minimal DJD in the left 
knee.  The assigned diagnoses included right foot degenerative 
joint disease (DJD) with calcaneal spurs, left foot DJD with 
calcaneal spurs, left foot plantar fasciitis, left knee strain 
and minimal DJD, and radiographic signs of early DJD of the 
mandibular condyle without symptoms.  Thereafter, VA treatment 
records noted multiple complaints of pain in the feet, left knee, 
and the jaw and right side of the face.  The Veteran also was 
fitted with a hard night guard for her mouth.

In April 2007, the Veteran was again provided VA examinations to 
determine the current severity of her disabilities.  With regard 
to the feet, X-ray studies revealed normal feet with small spur 
formations on both calcanei and minimal plantar fasciitis.  With 
regard to the left knee, X-ray studies dated in March 2007 showed 
a normal left knee with normal joint spaces.  The diagnosis was 
chronic strain of the left knee.  In reference to DJD of the 
mandibular joint, no bone loss was found and the VA examiner 
commented that he was unable to conclude findings.  

The results of the April 2007 examinations appear contradictory 
to the results of the November 2005 VA examination, which found 
DJD in the feet and left knee, and DJD in the mandibular joint.  
In contrast to the normal findings in 2007 on radiologic 
examinations, the Veteran continues to assert that her feet, left 
knee, and mandibular joint disabilities have worsened.  See 
October 2010 Informal Hearing Presentation.  

Thus, updated VA examinations are in order to determine the 
current nature and severity of disabilities currently on appeal 
and whether increased ratings are warranted.  Moreover, the last 
VA examinations were performed in April 2007, which date to over 
three years ago, and more current examinations would be helpful 
in deciding the appeal, especially because the nature and 
severity of the Veteran's disabilities are in question.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that 
the Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month-old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the last examination).    

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a).  The duty to assist includes the 
conduct of a thorough and comprehensive medical examination. 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Because the 
nature of the Veteran's service-connected disabilities are in 
question and because of the elapsed time since the previous VA 
examinations, the Board remands the issues currently on appeal 
for VA examinations in order to ascertain their nature and 
current severity.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain whether 
she had any relevant treatment at a VA 
medical facility (VAMC) since November 2007.  
If so, obtain all pertinent records of any 
medical treatment for the Veteran's left 
foot, right foot, left knee, and mandibular 
joint disorders from the appropriate VAMC 
dated from November 2007 to the present.  All 
attempts to secure these records, and any 
response received, must be documented in the 
claims file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

Afford the Veteran an opportunity to identify 
any non-VA treatment.  Request records from 
the identified providers.  

2.  Schedule the Veteran for a VA orthopedic 
examination, by an appropriate specialist, to 
determine the current severity of her 
service-connected feet disorders, currently 
diagnosed as right foot degenerative 
arthritis with calcaneal spurs, left foot 
degenerative joint disease with calcaneal 
spurs, and left foot plantar fasciitis.  

The claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, any 
records of recent treatment.  Provide the 
examiner with a list of the Veteran's 
service-connected disabilities.  

The examination should include any diagnostic 
testing or evaluation, including X-ray 
studies, deemed necessary.  

The examiner should address the following:

i).  Discuss the November 2005 and April 2007 
VA examination reports, and explain what 
diagnosis(es) is/are appropriate currently 
for the Veteran's right foot disability, if 
any, and the Veteran's left foot disability, 
if any.  

ii).  The examination report must include 
range of motion findings.  The examiner must 
identify and describe any and all current 
right foot and left foot symptomatology, 
including any pain, swelling, tenderness, 
stiffness, weakness, fatigability, deformity, 
abnormal weight-bearing, pronation, limited 
motion, numbness, or functional loss 
associated with the feet disabilities due to 
more or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, pain on 
pressure or manipulation, and muscle spasm.
   The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the feet, or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is no 
objective evidence of these symptoms, the 
examiner should so state.  Further, the 
examiner should note the movements of the 
left foot, and whether any muscles of the 
left foot are affected.

iii).  The examiner should indicate whether 
each of the Veteran's feet disabilities is 
moderate, moderately severe, or severe in 
nature.  

iv).  Finally, the examiner should indicate 
the effects of the Veteran's right foot 
disability and left foot disabilities on her 
ability to perform tasks required for 
employment.  The examiner should describe the 
Veteran's ability to stand, walk, carry 
weight, and perform other tasks expected 
during employment.  

   The examiner should provide an opinion as 
to whether service-connected right foot 
disability, service-connected left foot 
disabilities, or the combination of current 
right and left foot disabilities preclude 
gainful employment.        
   The examiner should refer to the list of 
service-connected disabilities provided by 
the RO and should state an opinion as to 
whether the Veteran's right and left foot 
disabilities, considered together with her 
other service-connected disabilities, would 
prevent her from securing gainful employment.  

The Veteran is hereby advised that failure to 
report for her scheduled VA examination, 
without good cause, may have adverse 
consequences to her claim for a higher 
rating.

3.  Thereafter, schedule the Veteran for a VA 
orthopedic examination, by an appropriate 
specialist, to determine the current nature 
and severity of her service-connected left 
knee disorder, currently diagnosed as left 
knee degenerative joint disease.  The claims 
file, including a complete copy of this 
remand, must be made available for review of 
the Veteran's pertinent medical history, 
including, in particular, any records of 
recent treatment.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
examination must include range of motion 
findings.  The examiner must identify and 
describe any and all current symptomatology, 
including any instability, ankylosis, limited 
motion, numbness, or functional loss 
associated with the left knee disability due 
to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, pain on 
pressure or manipulation, and muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the left knee, or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is no 
objective evidence of these symptoms, the 
examiner should so state.

Finally, the examiner should indicate the 
effect the Veteran's left knee disability has 
on her ability to obtain and maintain gainful 
employment.  

The Veteran is hereby advised that failure to 
report for her scheduled VA examination, 
without good cause, may have adverse 
consequences to her claim for a higher 
rating.

4.  Also schedule the Veteran for a VA 
examination, by an appropriate specialist, to 
determine the current nature and severity of 
her service-connected dental disorder, 
currently diagnosed as degenerative joint 
disease with myalgia of the mandibular joint.  
The claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, any 
records of recent treatment.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
examiner must identify and describe any and 
all current symptomatology, including, but 
not limited to, the inter-incisal range and 
range of lateral excursion.

Finally, the examiner should indicate the 
effect the Veteran's mandibular joint 
disability has on her ability to obtain and 
maintain gainful employment.  

The Veteran is hereby advised that failure to 
report for her scheduled VA examination, 
without good cause, may have adverse 
consequences to her claim for a higher 
rating.

5.  Following completion of the above 
development, readjudicate each claim on 
appeal.  If a benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
send her and her representative another SSOC 
and give them an opportunity to respond 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


